             Case 1:19-cr-00545-CM Document 25 Filed 11/08/19 Page 1 of 4


                                                                                      -,         -   ii,   T

                                                                  )        ,_ .            ., .... l' .!
UNITED STATES DISTRICT COURT                                 .! :··,rvr"t,Y';NfT
                                                             •  ~   v  vl,~\.,..__j .11.
                                                                      -l   ,!,...,.
                                                             11
SOUTHERN DISTRICT OF NEW YORK
                                                             ;: J L:'::C'i':1,)NICALLY F: '.
- - - - - - - - - - - - - - - - - -X                         i, ·' ,; C fi:                                    t
UNITED STATES OF AMERICA,                                    '.:. ·.· .7                   >'-'.',~D:___Jj_~#/f-~
       -against-                                                                           19 CR 545 (CM)

MICHAEL CARROLL and
MICHAEL PAPPAGALLO,

                       Defendants.
- - - - - - - - - - - - - - - - - -X
DECISION AND ORDER ON DEFENDANT CARROLL'S MOTION FOR EARLY RETURN
       OF RULE l 7(c) SUBPOENAS AND FOR LEAVE TO PROCEED EXPARTE

McMahon, C.J.:

       Michael Carroll is charged together with his codefendant Michael Pappagallo with

conspiracy to commit various securities offenses, as well as actual substantive violations of

securities law. The matter is in the pretrial motions stage-no trial date has been set.

       Before the Court is an ex part motion filed by Carroll asking the Court to "so order" a

series of Rule 17 subpoenas, made returnable pretrial, directed to: (1) Deloitte & Touche LLP;

(2) Sullivan & Cromwell LLP; and (3) Brixmor Property Group Inc. Carroll says the subpoenas

are targeted to address deficiencies in the Government's investigation. Carroll seeks:

       •       From Deloitte: the workpapers and analysis that led Deloitte, Brixmor's
               independent auditor, to conclude that the adjustments at issue were
               "inconsequential."

       •       From S&C: interview summaries, notes, and presentation materials created in
               connection with Brixmor' s Audit Committee ("Audit Committee") review, as
               well as materials presented to the government and SEC.

       •       From Brixmor: a full set of his communications and calendar entries, certain
               materials that Brixmor's Board of Directors ("Board") used in deciding Mr. Carrol
               and other alleged coconspirators should separate from the Company, and
             Case 1:19-cr-00545-CM Document 25 Filed 11/08/19 Page 2 of 4



               communications between Brixmor's Investor Relations department and market
               analysts who followed Brixmor.

        Carroll contends that this information is critical to his defenses (1) that he did not possess

the required mens rea to commit the charged crimes, and (2) that, in any event, none of the

alleged accounting misrepresentations would have been "material" to investors, and therefore

could not have violate securities law.

        Rule 17 Subpoenas

        Rule 17 was not "intended to provide a means of discovery for criminal cases." See

United States v. Nixon, 418 U.S. 683,698 (1974). Rule 17 does not broaden the limited

discovery available in criminal cases; rather, the purpose of Rule 17 is to avoid unnecessary

delay at trial by providing a mechanism for pre-trial production and inspection of certain

material. See Bowman Dairy Co. v. United States, 341 U.S. 214,220 (1951). Defendants may

not seek material under Rule 17 that they are prohibited from obtaining under Rule 16. See,

e.g., United States v. Cherry, 876 F.Supp. 547, 552 (S.D.N.Y.1995). Courts should quash or

modify subpoenas when compliance would be "unreasonable or oppressive." Fed.R.Crim.P.

17(c) (2).

        In order to obtain documents prior to trial, the party making the request must

Demonstrate that:

               ( 1)    the documents sought are evidentiary and relevant;

                (2)    the materials are not otherwise procurable in advance of trial by the
                       exercise of due diligence;

                (3)    the party seeking documents cannot properly prepare for trial without such
                       production and inspection in advance of trial and the failure to obtain such
                       inspection may tend unreasonably to delay the trial; and


                                                  2
             Case 1:19-cr-00545-CM Document 25 Filed 11/08/19 Page 3 of 4



               (4)     the application is made in good faith and is not intended as a general
                       fishing expedition.

United States v. Nixon, 418 U.S. at 699-700 (citation omitted); accord Bowman Dairy, 341 U.S.

at 219-22. The proponent of the subpoena must establish the relevancy and admissibility of the

records sought and specify the documents with reasonable particularity. Id. at 700 (emphasis

added). This strict standard is applicable both to subpoenas of government agencies and

employees as well as those of non-party, non-governmental entities and individuals. See United

States v. Ferguson, 06-CV-137 (CFD), 2007 WL 2815068, at *3 (D.Conn. Sept. 26, 2007).

       While defendant has made a showing that the information sought may be relevant to his

defense, the Court is not at all satisfied that he has met the balance of the Nixon factors;

specifically, whether the material sought is otherwise procurable through Rule 16 or other rules

governing discovery in criminal cases. If defendant wishes to pursue his subpoena requests, he

must provide the Government with a copy of his motion forthwith, so that both parties are

prepared to discuss the matter at the pretrial conference scheduled for tomorrow afternoon. The

Court notes that there is no danger of revealing defense strategy by requiring these subpoena

requests to be on notice to the Government; defendant has, no doubt, been seeking these

materials from Government since the inception of the case. It will also come as no surprise to the

Government that defendant will argue at trial that he lacked the requisite state of mind to commit

the charged offenses and that, in any event, the alleged false statements were not material to

investors-both staple defenses in securities cases.

        Accordingly, defendant may pursue his subpoena requests on notice to the Government.

This decision will be filed under sealed, and only unsealed if, and when, defendant serves his

motion on the Government.

                                                  3
           Case 1:19-cr-00545-CM Document 25 Filed 11/08/19 Page 4 of 4




      This constitutes the decision and order of the Court.

November4,2019                              ~Ht,..U,_
                                            Colleen McMahon
                                              Chief Judge




BY ELECTRONIC MAIL TO:

Wilmer Cutler Pickering Hale and Dorr LLP
michelle.diamond@wilmerhale.com,
brenda.lee@wilmerhale.com,
william.mclucas@wilmerhale.com,
Peter.Neiman@wilmerhale.com,
anjan.sahni@wilmerhale.com,




                                               4
